Citation Nr: 0332251	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of myelitis, high thoracic cord, with spasms 
involving both lower extremities, esophagus, and diaphragm, 
currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) 


Regional Office (RO) in Fort Harrison, Montana, which 
increased the evaluation for the disability at issue from 40 
percent to 50 percent.  The veteran entered a notice of 
disagreement with this decision in June 2002; the RO issued a 
statement of the case in July 2002; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
September 2002.  

Furthermore, the Board notes that at the veteran's February 
2003 VA examination, the administering physician noted that 
the veteran has degenerative disk disease of the lumbar spine 
that makes walking painful at times.  It was further noted 
that the veteran's neurologist has told him the myelitis may 
have hastened the progression of this condition by weakening 
the supporting lumbar musculature.  Therefore, it appears a 
claim has been raised for service connection for degenerative 
disk disease as secondary to, or as a residual of, myelitis, 
high thoracic cord.  This has not been adjudicated by the RO 
and is referred for appropriate action.   


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  

By way of background, the record shows the veteran was 
awarded service connection for myelitis in an April 1970 
rating action.  This decision was based on a review of the 
veteran's service medical records reflecting treatment for 
it.  The veteran was initially assigned a 100 percent 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.28, as the condition was not considered stable and was 
productive of severe disability.  In a September 1972 rating 
action, the veteran's evaluation was reduced to 40 percent, 
following a review of treatment records showing general 
weakness in the extremities, but no gross aphasia or paresis, 
no 


atrophy or fasciculations, and no clear cut neurological 
defect.  This 40 percent evaluation remained in effect until 
the occasion of the veteran's recent claim.  As indicated in 
the Introduction above, the veteran's disability evaluation 
was increased to 50 percent, effective from January 2000, in 
a June 2002 rating action.  It was from that decision that 
the current appeal arose.

Under applicable criteria, the veteran's myelitis is 
generally evaluated under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8010.  Diagnostic Code 8010 
provides for a minimum rating of 10 percent.  This disease 
and its residuals, however, may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Reference is to be made to the 
appropriate bodily system of the rating schedule.  38 C.F.R. 
§ 4.124a (2003).  

The veteran's current evaluation has been assigned under 
Diagnostic Codes 7203 and 8103 to address spasms in the lower 
extremities, esophagus, and diaphragm; 10 percent for each 
lower extremity, 30 percent for he esophagus, and 10 percent 
for the diaphragm.

In the September 1972 rating decision, the 40 percent 
evaluation assigned contemplated upper extremity weakness.  
This does not appear to have been considered by the RO in the 
current rating decision, which is of some significance since 
the most recent VA examination conducted in February 2003 
reflects pronounced upper extremity weakness the examiner 
considered likely secondary to residuals of the veteran's 
myelitis.  

Prior to the Board entering its decision on this appeal, it 
will be necessary for the veteran to undergo a comprehensive 
evaluation to ascertain the extent of his upper extremity 
weakness.  In addition, any current records of relevant 
treatment should be obtained. 

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to this claim.  

Any notice given, or action taken 
hereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), as well as any controlling 
guidance issued after the date of this 
Board decision.  

2.  The veteran should be asked to 
identify any places at which he received 
treatment for the disability at issue 
since October 2002.  The records of any 
identified treatment should then be 
requested.  The requests should continue 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain these records should be 
fully documented, and, for VA records, 
the VA facility should provide a negative 
response if records are not available.

3.  The veteran should be afforded 
appropriate VA  examination(s) to 
determine the extent of any current upper 
extremity spasms or weakness, as well as 
the current status of the veteran's lower 
extremity, esophageal, and diaphragmatic 
spasms.  The claims file should be made 
available to the examiner(s) prior to 
examination for review of pertinent 
documents therein.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
conducted.  

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

